The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1. (currently amended) A semiconductor device package structure, comprising:
a substrate comprising a circuit structure formed in a die region, wherein the die region is defined by a plurality of scribe lines configured on the substrate, and each of the scribe lines has a reserved cutting region;
a seal ring, disposed in the substrate, located at a periphery region of the die region, and surrounding at least a portion of the circuit structure, wherein a top surface of the seal ring comprises a bump surface;
a trench ring disposed in the substrate between the seal ring and the scribe reserved cutting region, and 
the trench ring and the reserved cutting region are separated by a distance, 
wherein the top surface of the seal ring is higher than a top surface of trench ring; and
a packaging passivation cap layer covering over the circuit structure and the seal ring and filling up at least the trench ring,
wherein a bottom surface of the trench ring opposite to the top surface of the trench ring is higher than a bottom surface of the seal ring opposite to the top surface of the seal ring.

11. (currently amended) A method for fabricating a semiconductor device package structure, comprising:
providing a substrate comprising a circuit structure formed in a die region, wherein the die region is defined by a plurality of scribe lines configured on the substrate, and each of the scribe lines has a reserved cutting region;
forming a seal ring in the substrate, the seal ring being located at a periphery region of the die region and surrounding at least a portion of the circuit structure, wherein a top surface of the seal ring comprises a bump surface;
forming a trench ring in the substrate between the seal ring and the reserved cutting region, and 
the trench ring and the reserved cutting region are separated by a distance, 
wherein the top surface of the seal ring is higher than a top surface of trench ring; and
forming a packaging passivation cap layer covering over the circuit structure and the seal ring and filling up at least the trench ring,
wherein a bottom surface of the trench ring opposite to the top surface of the trench ring is higher than a bottom surface of the seal ring opposite to the top surface of the seal ring.
Claims 1-3, 5-13 and 15-20 are allowable. 
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1 and 11, the prior art of record neither anticipates nor renders obvious all of the limitations recited in the amended base claims, including the new limitations added in the amendment filed on 04/22/2022.
Each of the dependent claims depends on above allowed independent claims and each is allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Thu, 9AM-7PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M HOQUE/
Primary Examiner, Art Unit 2817